Per Curiam:
We think there was a fair, question for the jury. The case was fairly submitted and there was nothing to justify an appellate court in reversing the judgment, either for errors on the trial oras against the weight of evidence. The determination appealed from should, therefore, be reversed, with costs in this court and in the Appellate Term and the judgment of the Municipal Court affirmed. Present — Ingraham, P. J., Laughlin, Clarke, Miller and Dowling, JJ. Determination reversed, with costs in this court and in the Appellate Division, and judgment of Municipal Court affirmed.